Citation Nr: 1434849	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-30 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to June 11, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.

 This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran testified before the undersigned at a travel board hearing held at the Waco, Texas, RO in March 2010.  A transcript of the hearing has been associated with the record.

In a July 2012 decision, the Board determined that the Veteran had submitted evidence regarding unemployability and that a claim for a TDIU had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded this issue for additional development.

The Board is cognizant that a General Counsel  opinion, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," has been withdrawn in light of the holding in Bradley v. Peake, wherein the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 293-94 (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).  Id.

The instant case, however, is distinguishable from Bradley in that here, the Veteran has two service-connected disabilities for which he is rated as 100 percent disabling.  Specifically, his service-connected coronary artery disease (CAD) is rated as 30 percent disabling from January 9, 2007 and rated 100 percent disabling from June 11, 2010 and his service-connected PTSD is rated as 70 percent disabling from May 23, 2006 and rated 100 percent disabling from December 13, 2010. 

The Veteran is already in receipt of a 100 percent rating for his CAD service-connected disability, from June 11, 2010.  Thus, this is not a case in which there are multiple disabilities that, when combined, resulted in the Veteran's 100 percent disability evaluation, and the case is therefore not controlled by Bradley, supra, but rather by Herlehy v. Principi, 15 Vet. App. 33 (2001).  In Herlehy, the Court held that the grant of a schedular 100 percent disability evaluation moots the issue of any entitlement to TDIU after the effective date of that rating.  Id. at 35 (finding request for TDIU post-July 1989 moot where 100 percent schedular rating was awarded in July 1989); see Locklear v. Shinseki, 24 Vet. App. 311, 314  fn 2 (2011) (noting that because the Veteran was awarded a 100 percent schedular disability rating effective from May 20, 1990, entitlement to TDIU since that date effectively was mooted).  Thus, in the current appeal, the Veteran's claim for a TDIU is moot from June 11, 2010 based on its award of a 100 percent schedular rating for the Veteran's service-connected CAD (which was granted an earlier date for a 100 percent disability rating than the Veteran's 100 percent disability rating was granted for PTSD).

However, the issue of the Veteran's entitlement to a TDIU prior to June 11, 2010 has not been resolved.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim for entitlement to a TDIU for the period prior to June 11, 2010. 

In its July 2012 remand, the Board noted that that the Veteran was currently unemployed and stated that he had not worked since December 2005.  The Board also noted the severity of the Veteran's PTSD as reported in VA treatment records dating from May 2005 to September 2011 which indicated that he exhibited a Global Assessment Functioning (GAF) score as low as 40 and had an inability to establish and maintain effective relationships both occupationally and socially.

As noted above, the Veteran is currently service-connected for CAD at a 30 percent disabling from January 9, 2007 and a 100 percent disability rating from June 11, 2010; for PTSD at a 70 rating from May 23, 2006 and a 100 percent disability rating from December 13, 2010; and for left ear hearing loss at a noncompensable rating from January 4, 1991.

A TDIU is provided where the combined schedular rating for service-connected disabilities is less than total, i.e., less than 100 percent.  38 C.F.R. § 4.16(a).  Here, as noted above, from June 11, 2010, the Veteran has a combined 100 percent evaluation. 

Per the July 2012 Board remand instructions, a VA physician provided an addendum opinion as to the effect of the severity of the Veteran's PTSD on his ability to obtain and maintain employment, prior to December 13, 2010.  In the January 2013 opinion, the VA physician noted that since June 2010, the Veteran's increased sleep problems, fatigue and energy were not likely the result of his PTSD but rather due to his cardiac arrest.  The examiner opined that prior to June 2010, the Veteran's PTSD symptoms did not render the Veteran unable to secure or maintain any type of employment.  However, the examiner noted that "any issues regarding cardiac problems or other physical health problems would need to be addressed by a physician".

While the January 2013 VA examiner addressed the Veteran's service-connected PTSD disability separately in regards to whether it impacted the Veteran's ability to work for the period prior to June 2010, the record does not contain an opinion discussing the cumulative effect of his service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment for the period prior to June 11, 2010.  As noted above, the January 2013 physician specifically indicated that "any issues regarding cardiac problems or other physical health problems would need to be addressed by a physician".

Accordingly, the Board finds that an opinion is needed to determine whether the Veteran's was unemployable  for the period prior to June 11, 2010, due to any single service-connected disability, or whether his service-connected disabilities in combination with one another result in unemployability.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the Veteran's current medical condition as well as his documented history and assertions, to include employment history and education, and medical evidence associated with the record.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should arrange for an appropriate health care specialist to review the claims folder and determine whether it is at least as likely as not that prior to June 10, 2011, the Veteran was unable to obtain or maintain substantially gainful employment solely as the result of any single service-connected disability or solely as the result of the cumulative effect of his service-connected disabilities (CAD, PTSD and left ear hearing loss).  In making this determination, the examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he was unable to obtain or maintain substantially gainful employment in light of the severity of his service-connected disabilities (standing alone in concert with each other) for the period prior to June 10, 2011.  

Please note that if the Veteran was found to have some degree of unemployability due to nonservice-connected disabilities for the period prior to June 10, 2011, please nevertheless include a clear explanation of the current degree (if none, please explain) of unemployability attributable only to the Veteran's service-connected disabilities. 

The examiner should fully describe the objective findings that support his or her conclusions.  The claims folder should be made available to the examiners in conjunction with the opinion request, and the examiner must indicate on the report that such a review was undertaken.  The rationale for all opinions expressed should be set forth.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



